Citation Nr: 0314949	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-15 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to a compensable evaluation for 
dermatophytosis of the hands.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Montgomery, Alabama, which denied the veteran's claims of 
entitlement to a compensable evaluation for service-connected 
dermatophytosis and service connection for bilateral hearing 
loss and tinnitus.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided a statement of 
the case (SOC).  In October 2002 the veteran perfected his 
appeal and the issues were properly certified to the Board.  

The Board notes that in December 2002 the veteran and his 
wife presented for a Travel Board hearing; a transcript of 
the hearing is of record.  


REMAND

The veteran contends that his service-connected 
dermatophytosis is more severe than represented by his 
current 0 percent evaluation.  Additionally, the veteran 
contends that he currently suffers from bilateral hearing 
loss and tinnitus secondary to noise exposure in service.  

The veteran's separation record indicates that although his 
military occupational specialty was automotive mechanic, he 
also served for approximately three months as a rifleman.  
During his Travel Board hearing the veteran testified that he 
was exposed to gunfire and that he did not wear protective 
ear devices.  The veteran's wife testified that she 
recognized his hearing loss immediately upon his return from 
active duty.  According to his wife the veteran frequently 
required her and others to repeat themselves.  She indicated 
that his hearing condition has gotten worse to the point that 
the veteran does not know that someone is speaking to him 
unless he sees their mouth moving.  The veteran indicated 
that he has undergone audiologic examinations within the past 
five years, which revealed bilateral hearing loss and earwax 
build up.  

Although the veteran contends that his hearing loss is due to 
noise exposure in service, he testified during his Travel 
Board hearing that he was also exposed to noise while working 
as a truck driver and in an oil field.  

The Board notes that the RO requested evidence in support of 
the veteran's claims from Drs. Dowling and Lindblad.  While 
both doctors responded that they treated the veteran, neither 
supplied treatment records.  Additionally, the Board notes 
that the veteran has not been afforded a VA examination for 
his service-connected dermatophytosis in many years.  

The record is silent for any medical evidence regarding the 
current level of disability due to the veteran's service 
connected dermatophytosis of the hands.  Additionally, the 
record does not contain any competent medical evidence of 
whether the veteran currently suffers from hearing loss 
and/or tinnitus and, if so, whether such is at least as 
likely as not due to noise exposure in service.  Therefore, 
the Board finds that the evidence of record is inadequate 
upon which to base a decision and must be remanded for 
further development to include VA examination.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Clearly, therefore, 
it is incumbent upon the veteran to cooperate in any way that 
will facilitate the RO's efforts in developing this claim, to 
include providing information as to current medical 
treatment, and reporting for an examination as described 
below.  The veteran is hereby referred to 38 C.F.R. §§ 3.158, 
3.655, under which his failure to cooperate could result in 
adverse action on his claim.

Accordingly, the matters on appeal are remanded for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected 
dermatophytosis of the hands and his 
claimed hearing loss and tinnitus.  More 
specifically, the RO should specifically 
request that Drs. Dowling and Lindblad 
provide records of their treatment of the 
veteran.  After securing the necessary 
release, the RO should obtain those 
records that have not previously been 
associated with the veteran's VA claims 
folder.  The RO should notify the veteran 
if identified records are unavailable.

3.  The veteran should be afforded the 
following VA examinations:
a.	A VA dermatology examination to 
determine the current severity of 
the veteran's service-connected 
dermatophytosis of the hands.  
The examiner should specifically 
comment on the level of 
disability during any flare-ups. 
 
b.	A VA audiological examination to 
determine whether the veteran 
currently suffers from bilateral 
hearing loss disability and/or 
tinnitus and, if so, whether such 
is at least as likely as not due 
to noise exposure in service.  In 
expressing his/her opinion as to 
the etiology of the veteran's 
current hearing conditions, if 
any, the examiner should 
specifically discuss the effect, 
if any, of noise exposure since 
discharge including while working 
in oil fields and as a truck 
driver.  

The claims folder must be made available 
to the examiners for review before the 
examination and review of such should be 
cited in the examination reports.  
Written reports of the examinations 
should be placed in the claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



